Citation Nr: 1757388	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected rhinitis and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1983 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2015, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The matter was previously remanded by the Board in March 2017 for additional development.  The matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion for the Veteran's sleep apnea.  As noted above, the Board remanded the Veteran's claim for further development in March 2017.  In pertinent part, the RO was directed to refer the Veteran's claims file back to the VA examiner who conducted the May 2012 VA examination for an addendum opinion addressing whether the Veteran's sleep apnea was incurred in service or was caused or aggravated by his service-connected rhinitis or posttraumatic stress disorder (PTSD).  The examiner was also directed to address the competent and credible statements made by the Veteran and his wife attesting to sleep issues the Veteran experienced since the early 1990's.  Finally, the examiner was directed to address a medical journal article, submitted by the Veteran's representative, noting a possible relationship between sleep apnea and PTSD.  All opinions offered by the examiner required complete rationale, including reference to the above mentioned lay statements and journal article. 
In April 2017, the Veteran's file was sent to the May 2012 VA examiner to render an addendum opinion.  The examiner opined that the Veteran's sleep apnea was not related to active duty because there were no episodes or symptoms of sleep apnea identified during service and there had been a large gap of time between the Veteran's separation from service in 2003 and his diagnosis of sleep apnea in 2012.  The examiner further stated that the Veteran's sleep apnea was not caused or aggravated by his service-connected rhinitis or PTSD because of the limited extent of the obstruction of his nasal passages and because PTSD was not a definitive risk factor for sleep apnea.  However, the examiner failed to properly address competent and credible lay statements regarding the Veteran's sleep issues while in service and failed to address the medical journal article submitted as a hyperlink in the January 2017 informal hearing presentation.  Thus, the Board finds that the April 2017 addendum opinion does not comply with the March 2017 remand directives and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire VBMS electronic claims file should be furnished to the same VA examiner who provided the aforementioned addendum medical opinion in April 2017, or to another similarly qualified examiner, should that examiner prove unavailable.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examination report must include a notation that this record review took place.  Following a review of the Veteran's entire VBMS electronic claims file, the examiner should provide the following addendum opinions.

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to active duty service.

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated (permanently worsened beyond normal progression) by the service-connected rhinitis and/or PTSD. 

If the examiner finds that the Veteran's sleep apnea was aggravated his service-connected rhinitis and/or PTSD, the examiner must identify the baseline level of the disability that existed before aggravation occurred.

In forming the above opinions, the examiner should specifically address:

(a)  the competent and credible lay statements of record regarding sleep issues during and following service; and

(b)  the article from the Journal of Clinical Sleep Medicine submitted by hyperlink in the January 2017 informal hearing presentation.  (http://jcsm.aasm.org/ViewAbstract.aspx?pid=30015)

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




